UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2242


SAMUEL LITVIN MICHAELS,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:15-cv-00388-RJC-DSC)


Submitted: August 29, 2017                                  Decided: September 21, 2017


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Whitlow, Christian R. Ayers, SELLERS, AYERS, DORTCH & LYONS, P.A.,
Charlotte, North Carolina, for Appellant. Jill Westmoreland Rose, United States
Attorney, Charlotte, North Carolina, Gill Beck, Assistant United States Attorney,
Asheville, North Carolina, David Mervis, Special Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Litvin Michaels appeals the district court’s order accepting the

recommendation of the magistrate judge and upholding the Commissioner of Social

Security’s denial of disability insurance benefits and supplemental security income. We

have reviewed the parties’ briefs, the joint appendix, and the administrative record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Michaels v. Berryhill, No. 3:15-cv-00388-RJC-DSC (W.D.N.C. filed Sept. 26,

2016 and entered Sept. 27, 2016). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2